DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding claim 12, Examiner notes that claim 12 is drawn to the “…display device according to claim 1…”, however claim 1 recites a “display panel” and not a “display device”.  Also, claim 12 appears to be a substantial duplicate of claim 6 and it is listed out of the recommended order of claim dependencies.  Examiner recommends amending claim 12 to depend from the display device of claim 7 to obviate these informalities.  
In order to further prosecution, Examiner will prosecute claim 12 in light of the above mentioned suggested changes.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang – US Doc. No. 20210065625) in view of Kim et al. (hereinafter Kim – US Doc. No. 20180174519).
Regarding claim 1, Wang discloses a display panel comprising: a substrate including a plurality of subpixels, a first display area (Figure 2L, A2), a second display area located adjacent to the first display area (A3), and a third display area (A1), and the substrate having a smaller number of subpixels per unit area in the first display area and in the second display area than in the third display area (as shown in Figure 2L).  Wang discloses an active area with multiple pixels (see Figure 3B – active area contains pixels/subpixels 101 and inactive area includes the other elements shown), but Wang does not specifically disclose a transistor layer, planarization layer, or a common electrode layer containing a plurality of holes.
Kim discloses a display containing an active area containing sub-pixels comprising a transistor layer over the substrate (see Figure 4, layers AE1 thru 103); a planarization layer over the transistor layer (110 ); and a light emitting element layer disposed over the planarization layer (300a), the light emitting element including a common electrode having a plurality of holes in the first display area (CE; see also paragraph 0115).
It would have been obvious to combine the display containing three display areas  with display containing sub-pixels comprising the various composition layers as disclosed by Kim, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Wang and Kim disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Wang further discloses that the substrate comprises an active area, wherein the first display area, the second display area, and the third display area are located in the active area (as shown in Figure 2L), and wherein the second display area is located at a boundary between the non-active area and the active area (see Figure 2A – note that the second display area A3 is located towards [at] the boarder of the active display area).
Kim further discloses an active area and a non-active area (Figure 1, AA [Active Area] and IA [Inactive Area]).
It would have been obvious to combine the display containing three display areas  with display containing sub-pixels comprising the various composition layers as disclosed by Kim, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 3, the combination of Wang and Kim disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Kim further discloses that the substrate comprises a bezel area surrounding the first display area (see Figure 1, element IA; see also paragraph 0036), and wherein the transistor layer is located in the bezel area and the transistor layer includes a display wiring for applying a signal to the second display area (see paragraph 0034).
Regarding claim 4, the combination of Wang and Kim disclose all of the limitations of claim 3 as discussed in the claim 3 rejection above.   Kim further discloses that the display wiring is a data line (see also paragraph 0036).
Regarding claim 5, the combination of Wang and Kim disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Kim further discloses that the first display area comprises a pixel area (Figure 3, element SP1), a wiring area (see Figure 3 note wiring inside and outside of the pixel area SP1), and a transmissive area (300a/b), and wherein the common electrode is located so as not to overlap the transmissive area (as shown in Figure 4 – note that the common electrode CE does not cover the transmissive areas 300a/b).
Regarding claim 6, the combination of Wang and Kim disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Wang further discloses that the common electrode is located substantially all over the second display area and the third display area (see paragraph 0360).
Claims 7-12 have limitations similar to those treated in the above rejections of claims 1-6 (respectively), and are met by the references as discussed above.  Claim 7, however, also recites a display panel (Wang – Figure 2A); and a control circuit driving the display panel (Wang – Figure 3B, elements 102-104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang et al. (US Doc. No. 20210257419) discloses a display with three display areas.
Yang (US Doc. No. 20220189394) discloses a display with three display areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694